             Case 1:14-cv-02127-RC Document 89 Filed 01/03/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 AFNAN PARKER,

                 Plaintiff,
                                                         Case No. 1:14-cv-02127 (RC)
        v.

 DISTRICT OF COLUMBIA, et al.,

                 Defendants.


                      JOINT STATUS REPORT AND MOTION TO
                   VACATE TRIAL DATE AND PRETRIAL DEADLINES

       Plaintiff Afnan Parker and Defendants District of Columbia and Charles Jones, through

their undersigned attorneys, jointly advise the Court that the parties have reached a mutual

resolution of all claims asserted in this litigation. As part of that resolution, Mr. Parker has

agreed to voluntarily dismiss with prejudice this lawsuit, subject to certain conditions precedent

first being met. The parties anticipate that these conditions precedent should be satisfied within

60 days and, at that time, will file a stipulation of dismissal with prejudice.

       Trial in this matter is currently scheduled for February 18, 2019, with substantive pretrial

deadlines beginning on January 8, 2019. Accordingly, the parties respectfully and jointly request

that the Court vacate the trial date and all pending pre-trial deadlines to allow the parties to

finalize their settlement. No later than March 1, 2019, the parties will file either a stipulation of

dismissal or a joint status report advising the Court of the status of settlement.

       A proposed order vacating the trial date and all pretrial deadlines is attached.
         Case 1:14-cv-02127-RC Document 89 Filed 01/03/19 Page 2 of 3



Date: January 3, 2019                     Respectfully submitted,

                                          _/s/ Benjamin M. Mundel_________
                                          Mark D. Hopson (D.C. Bar No. 394338)
                                          Benjamin M. Mundel (D.C. Bar No. 1018144)
                                          Jacquelyn E. Fradette (D.C. Bar No. 1034328)
                                          Daniel J. Hay (D.C. Bar No. 1047969)
                                          SIDLEY AUSTIN LLP
                                          1501 K Street, N.W.
                                          Washington, D.C. 20005
                                          T: (202) 736-8000
                                          F: (202) 736-8711
                                          Counsel for Plaintiff Afnan Parker

                                          and

                                          KARL A. RACINE
                                          Attorney General for the District of Columbia

                                          GEORGE C. VALENTINE
                                          Deputy Attorney General
                                          Civil Litigation Division

                                          /s/ Alicia M. Cullen
                                          ALICIA M. CULLEN [1015227]
                                          Acting Chief, Civil Litigation Division Section III

                                          /s/ Michelle G. Hersh    /amc
                                          MICHELLE G. HERSH [980097]
                                          Assistant Attorney General
                                          441 4th Street, NW
                                          Sixth Floor South
                                          Washington, D.C. 20001
                                          (202) 807-0368 (office)
                                          (202) 741-8982 (fax)
                                          Counsel for Defendants District of Columbia
                                           and Charles Jones, Jr.




                                      2
              Case 1:14-cv-02127-RC Document 89 Filed 01/03/19 Page 3 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 AFNAN PARKER,

                  Plaintiff,
                                                         Case No. 1:14-cv-02127 (RC)
         v.

 DISTRICT OF COLUMBIA, et al.,

                  Defendants.


      [PROPOSED] ORDER VACATING TRIAL DATE AND PRETRIAL DEADLINES

        Upon consideration of the parties’ Motion to Vacate Trial Date and Pretrial Deadlines, it

is:

        HEREBY ORDERED that the February 18, 2019 trial date and all pretrial deadlines are

hereby vacated; and it is

        FURTHER ORDERED that, no later than March 1, 2019, the parties will file either a

stipulation of dismissal or a joint status report advising the Court of the status of settlement.

        SO ORDERED.



Dated: _________                               ___________________________________
                                               The Hon. Rudolph Contreras
                                               United States District Court Judge
